                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


CASSADEE BUSBY                                      CIVIL ACTION NO.: 3:16-CV-01467

VERSUS                                              JUDGE ELIZABETH FOOTE

TEXAS ROADHOUSE HOLDINGS,                           MAGISTRATE JUDGE PEREZ-MONTES
L.L.C., ET AL.


                                 MEMORANDUM RULING

       In this claim for damages based on premises liability, Random Property Investments,

L.L.C. (“RPI”) was brought in as a third-party defendant by original defendants Texas Roadhouse

Holdings, L.L.C. and Texas Roadhouse, Inc. (together, “Texas Roadhouse”). Plaintiff Cassadee

Busby (“Busby”) later amended her complaint to include RPI as a defendant. Now before the Court

is RPI’s Motion for Summary Judgment [Record Document 40], seeking a dismissal of the claims

of both Texas Roadhouse and Busby. The motion is unopposed. For the reasons discussed below,

the motion for summary judgment is GRANTED.

                            FACTS & PROCEDURAL HISTORY

       On September 15, 2016, Bubsy filed the instant lawsuit against Texas Roadhouse and XYZ

Insurance Company1 in the Fourth Judicial District Court for the Parish of Ouachita, Louisiana.

Record Document 1-2, p. 2. Busby alleges that on October 9, 2015, she was seriously injured when

she encountered a piece of rebar protruding from the ground on the premises of Texas Roadhouse.

Id. at ¶s 3–4. Busby claims that this rebar constituted a defective condition that Texas Roadhouse




1
 XYZ Insurance Company has since been dismissed by the Clerk of Court for failure to effect
service within 90 days.
                                                1
either created, knew about, or should have known about. Id. at ¶ 5. Texas Roadhouse timely

removed the case to this Court on October 20, 2016. Record Document 1.

       More than a year later, on October 27, 2017, Texas Roadhouse filed a third-party complaint

against RPI and the City of West Monroe (“the City”). Record Document 16. The complaint

alleges that the rebar Busby encountered was located on a fifty-foot-wide strip of land that was

subject to a servitude granted by Texas Roadhouse to RPI. Id. at ¶ 8. This servitude ran across the

northern boundary of Texas Roadhouse’s property and was established so that RPI could build an

extension of a road called Basic Drive (hereinafter, “Basic Drive Expansion”). Id. The servitude

was established in an Agreement for Reciprocal Acts between Texas Roadhouse, RPI, and the

City. Id. at ¶s 8–9. The agreement provided that after the Basic Drive Expansion was completed,

the fifty-foot-wide servitude would be dedicated to the City as a public right of way. Id. at ¶ 9.

This dedication occurred in September of 2015. Id. at ¶ 11. The agreement also stated that, except

in the event of negligence on the part of Texas Roadhouse, RPI agreed to defend and hold harmless

Texas Roadhouse from all claims arising from or relating to “RPI’s entry in, on, or around Texas

Roadhouse Holdings, L.L.C.’s property and the construction portion of the Basic Drive Expansion

located on Texas Roadhouse Holdings, L.L.C.’s property.” Id. at ¶ 10. Texas Roadhouse alleges

that the rebar that Busby encountered was either left by RPI when it was constructing the Basic

Drive Expansion or left by the City when it constructed two cast iron utility pipes in the area of

the servitude. Id. at ¶ 14. Texas Roadhouse claims that if it is cast in judgment to Busby, RPI is

obligated to indemnify it for any damages, expenses, and attorney’s fees that may be awarded. Id.

at ¶s 15 & 16.

       On July 25, 2018, Busby amended her complaint to include RPI and the City as defendants.

Record Document 32. The allegations in her complaint remained the same. Id. On December 4,



                                                2
2018, RPI filed the instant motion for summary judgment. Record Document 40. On December 6,

2018, the City moved to vacate the scheduling order in the case and upset the trial date. Record

Document 42. The Court granted the motion and referred the parties to the Magistrate Judge for

the entry of a new scheduling order. Record Document 43. On December 11, 2018, the Court

issued an order clarifying that the deadlines relating to RPI’s motion for summary judgment

remained in place and were not subject to the Court’s order vacating the scheduling order and

upsetting the trial date. Record Document 44. No opposition to RPI’s motion for summary

judgment was filed. The Court later instructed Busby, Texas Roadhouse, and the City to inform

the Court whether they intended to oppose RPI’s motion. Record Document 50. All three parties

have confirmed that they do not oppose RPI’s motion for summary judgment. Record Documents

51, 52, & 53.

                                      LAW & ANALYSIS

I.     Legal Standard

       Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to

interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine

issue of material fact and that the moving party is entitled to judgment as a matter of law. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving

party, the moving party need not produce evidence to negate the elements of the non-moving

party’s case; rather, it need only point out the absence of supporting evidence. See id. at 322–23.

However, “if the movant bears the burden of proof on an issue, . . . he must establish beyond




                                                 3
peradventure all of the essential elements of the claim or defense to warrant judgment in his favor.”

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).

       “[A] district court may not grant a motion for summary judgment merely because it is

unopposed.” Bustos v. Martini Club, Inc., 599 F.3d 458, 468 (5th Cir. 2010). The moving party is

still required to establish that there is no genuine issue of material fact regardless of whether any

response has been filed. Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 550 (5th Cir. 2012). However,

because neither Busby nor Texas Roadhouse filed an opposition or statement of contested material

facts, RPI’s statement of uncontested material facts is deemed as admitted for the purposes of the

instant motion pursuant to Local Rule 56.2. 2 Dade v. Clayton, No. 12-680, 2012 WL 1795144 at

*2 (W.D. La. May 11, 2012).

II.    RPI’s Statement of Uncontested Material Facts

       In compliance with Local Rule 56.1, RPI has provided the Court with eight statements of

uncontested material fact, which it entitles “Statement Material Facts Not at Issue.” Record

Document 40-9. As noted above, these eight statements are deemed as admitted for the purposes

of this motion. Therefore, going forward, the Court accepts that:

       (1) On October 9, 2015, plaintiff Cassadee Busby was leaving the Texas Roadhouse
           Restaurant, walking across on [sic] grassy/median area and injured her leg on a piece
           of rebar protruding from the ground.

       (2) The southern portion of the grassy/median area where the accident occurred was owned
           by Texas Roadhouse.

       (3) The northern portion of the grassy/median area where the accident occurred was owned
           by the City of West Monroe subject to a servitude and maintenance obligation of Texas
           Roadhouse.




2
 Local Rule 56.2 states, in part, “All material facts set forth in the statement required to be served
by the moving party will be deemed admitted, for purposes of the motion, unless controverted as
required by this rule.”
                                                  4
       (4) Neither RPI nor its Contractor, W. M. Construction, Inc., placed any rebar in the
           grassy/median area of the Roadhouse Property where the accident occurred.

       (5) The only work performed by RPI’s Contractor near the accident area was to replace a
           curb. This construction did not involve rebar or result in any rear [sic] being placed in
           the grassy/median area.

       (6) The construction of the Basic Road Expansion was completed during the Summer of
           2015.

       (7) On July 14, 2015, the City of West Monroe accepted the dedication of the Basic Drive
           Expansion subject to “certain rights of use and maintenance in favor of Texas
           Roadhouse.”

       (8) On October 1 and 5, 2015, the Easements, Covenants and Restrictions Agreement was
           executed by the City of West Monroe and Texas Roadhouse.

Record Document 40-9.

III.   RPI’s Arguments

       Although RPI’s motion for summary judgment is unopposed, the Court may only grant the

motion if RPI “demonstrates that based on the evidence no reasonable jury would return a verdict

in favor of [Busby or Texas Roadhouse].” LaTurner v. United Rentals North Am., Inc., 2:16-CV-

00297, 2017 WL 2508658 at *2 (W.D. La. June 8, 2017). RPI argues that its motion should be

granted for three reasons: (1) it was not the owner or custodian of the property where the rebar was

located; (2) it did not create the alleged hazard; and (3) Busby’s claims against it have prescribed

under Louisiana law. Record Document 40-1.

       A.      Summary Judgment as to Bubsy’s Claims

       RPI states that Bubsy is attempting to recover damages for her injuries under a theory of

premises liability based on Louisiana Civil Code Article 2317.1 Id. at 8. After examining the

complaint, the Court agrees. Busby does not directly reference Article 2317.1 in her complaint,

but she does allege that the defendants are liable to her because the rebar “constituted a defective

condition within the premises.” Record Document 1-2, ¶ 5. She claims that (1) the defendants

                                                 5
created this defective condition or (2) the defendants knew, or in the exercise of reasonable care

should have known, of this defective condition. Id.

       Article 2317.1 states:

       The owner or custodian of a thing is answerable for damage occasioned by its ruin,
       vice, or defect, only upon a showing that he knew or, in the exercise of reasonable
       care, should have known of the ruin, vice, or defect which caused the damage, that
       the damage could have been prevented by the exercise of reasonable care, and that
       he failed to exercise such reasonable care. Nothing in this Article shall preclude the
       court from the application of the doctrine of res ipsa loquitur in an appropriate case.

Therefore, in order to recover against RPI, Busby must establish (1) that RPI owned or had custody

of the area where the rebar was found; (2) the area contained a defect; (3) the defective condition

caused her injuries, (4) actual or constructive knowledge of the defect by RPI; and (5) the damage

could not have been prevented by the exercise of reasonable care. Ports v. Circle K Stores, Inc.,

395 F. Supp. 2d 442, 445 (W.D. La. July 22, 2005) (citing Yocom v. Gleason, 34,839 (La. App. 2

Cir. 6/20/01), 792 So. 2d 808, 811).

       In its motion, RPI points out that when the City accepted the dedication of the Basic Drive

Expansion, this acceptance was subject to “certain rights of use and maintenance in favor of Texas

Roadhouse” according to an Easements, Covenants and Restrictions Agreement. Record

Document 40-1, p. 6. RPI provides the Court with a copy of the ordinance wherein the City adopted

the Basic Drive Expansion and a copy of the Easements, Covenants, and Restrictions Agreement

between Texas Roadhouse and the City. Record Documents 40-6 & 40-7. In this agreement, the

City granted a servitude to Texas Roadhouse over a portion of the former Texas Roadhouse

property inside the fifty-foot dedication. Record Documents 40-1, p. 6 & 40-7, pp. 4–5. This

property is referred to as the “Roadhouse Protected Area.” Record Document 40-7, pp. 4–5. The

agreement states that Texas Roadhouse is responsible for “maintaining, repairing and/or replacing

(as and if necessary) any and all parking spaces, curbs, driveway access and landscaping within

                                                 6
the Roadhouse Protected Area in good condition and repair at all times . . . .” Id. at 5. This

agreement was finalized on October 5, 2015. Id. at 7.

       RPI argues that, based on the above facts, no party can show that it had ownership or care,

custody, and control of the area in question when Busby was injured. Record Document 40-1, p.

10. As to ownership, RPI states that after the incident, surveyors from the City found two spots

where rebar protruded out of the ground and a third spot where a piece of rebar was on the ground

in the grassy/median area. Id. at 7. RPI provides evidence showing that of those three places where

rebar was found, two were in the “Roadhouse Protected Area” and one was on Texas Roadhouse

Property. Id. at 7; Record Documents 40-4, p. 4 & 40-8. As to care, custody, and control, RPI

states that the City accepted the dedication of the Basic Drive Expansion on July 14, 2015. Record

Document 40-1, p. 11; see also Record Document 40-6, p. 3. The Easements, Covenants, and

Restrictions Agreement, providing that Texas Roadhouse was responsible for maintaining that

area, was signed on October 1 and 5, 2015. Record Document 40-1, p. 11; see also Record

Document 40-7, p. 7. Based on these facts, the Court finds that RPI has established that it did not

have ownership or care, custody, and control of the area where the accident occurred on October

9, 2015. As such, Busby cannot maintain her premises liability claim under Louisiana Civil Code

Article 2317.1 against RPI. Ports, 395 F. Supp. 2d at 445. The uncontroverted evidence, along

with statements (1)–(3) and (6)–(8) of RPI’s “Statement of Material Facts Not at Issue,”

demonstrate that no reasonable trier of fact could return a verdict in favor of Busby. LaTurner,

2017 WL 2508658 at *2; see also Record Document 40-9. RPI’s motion for summary judgment




                                                7
[Record Document 40] is hereby GRANTED as to Busby. 3 Bubsy’s claim against RPI is

DISMISSED WITH PREJUDICE.

       B.      Summary Judgment as to Texas Roadhouse’s Claims

       Texas Roadhouse claims that RPI left rebar in the grassy/median area while constructing

the Basic Drive Expansion. Record Document 16, p. 4. RPI challenges these allegations as

conclusory and states that they contain no facts showing that the alleged hazard was created by

RPI or its contractors. Record Document 40-1, pp. 11–12. RPI points to the affidavits of Ronald J.

Riggin, II (“Riggin”), who performed the survey and construction planning work on the Basic

Drive Expansion, and Mark D. Williams (“Williams”), the owner of RPI’s contractor W. M.

Construction, Inc., to show that RPI never performed any work in the grassy/median area. Id. at

11; see Record Documents 40-4, ¶s 8–10 & 40-5, ¶s 5–8. These affidavits state that there were no

plans to perform any construction work in that area, nor was rebar ever placed there by the

contractor. Record Document 40-1, pp. 11–12. RPI further states that the only work that its

contractor performed near the grassy/median area was the removal and replacement of a curb. Id.

at 12. According to RPI, no rebar was used to build the curb and none of the people who were

frequently on the jobsite observed any rebar being placed in that particular area. Id. RPI references

the affidavits of Riggins, Williams, and Thomas Sanders, RPI’s manager, in support of this

point as well. Record Documents 40-3, ¶s 8–10; 40-4, ¶s 10–12; & 40-5, ¶s 7–8.

       Based on this uncontroverted evidence and statements (4)–(5) of RPI’s “Statement of

Material Facts Not at Issue,” the Court finds that neither RPI nor its contractor placed any rebar in

the grassy/median area. See Record Document 40-9. If RPI did not leave rebar in the grassy/median




3
  Because the Court grants RPI’s motion on the merits, it will not address RPI’s arguments
regarding prescription.
                                                 8
area, then Busby’s alleged injury could not have been caused by RPI’s “entry on, in, or around”

Texas Roadhouse property, and the indemnity clause of the Reciprocal Acts Agreement between

Texas Roadhouse and RPI is not applicable to this case. See Record Document 40-3, p. 7. Thus,

no reasonable trier of fact could find that RPI is liable to Texas Roadhouse. LaTurner, 2017 WL

2508658 at *2. RPI’s motion for summary judgment [Record Document 40] is hereby GRANTED

as to Texas Roadhouse. Texas Roadhouse’s claim against RPI is DISMISSED WITH

PREJUDICE.

IV.    Conclusion

       Based on the foregoing, RPI’s motion for summary judgment [Record Document 40] is

hereby GRANTED. The claims of Texas Roadhouse and Busby against RPI are hereby

DISMISSED WITH PREJUDICE.

       RPI is hereby DISMISSED as a defendant in this action.

                                                                7th day of May, 2019.
       THUS DONE AND SIGNED in Shreveport, Louisiana, on this _____



                                                   ________________________________
                                                   ELIZABETH ERNY FOOTE
                                                   UNITED STATES DISTRICT JUDGE




                                              9
